DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s after-final amendment under AFCP 2.0 filed on May 25, 2021 and wherein the Applicant has amended claims 1, 11, 20. In an Examiner-initiated telephone interview with the Applicant Attorney Erick J. Michel (registration number 60,928) on June 3, 2021, the Applicant has further amended claims 2-3, 5, 12-13, 15.
In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Response to Remarks and Reasons for Allowance
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the previous Office Action, the Applicant’s amendment, including through the Examiner Amendment as attached Examiner Amendment Claim List, and argument, see paragraphs 3 of page 7 and paragraph 1 of page 8 in Remarks filed on May 25, 2021, have been fully considered, and the argument is persuasive. Therefore, the above prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the previous Office Action, has been withdrawn. For the at least similar reasons described in claim 1 above, the prior art rejection of other independent claims 11, 20 and dependent claims 2-10, 12-19, as set forth in the previous Office Action, has been withdrawn.

Examiner’s Amendment
An attachment to this Office Action was requested by the Examiner and provided by the Applicant in accordance with MPEP §1302.04.
Authorization for this examiner’s amendment was given in an Examiner-initiated telephone interview with Applicant Attorney Erick J. Michel (registration number 60,928) on June 3, 2021 and the application’s claims have been amended and as shown in the attached Examiner Amendment Claim List.

Allowable Subject Matter
Claims 1-20 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654